Case 1:21-cv-00468-PLM-RSK ECF No. 12, PageID.17 Filed 08/31/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

MICHAEL ANGELO BURNETT,

                     Plaintiff,                     Case No. 1:21-cv-468

v.                                                  Honorable Paul L. Maloney

WENDY LANE,

                     Defendant.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:    August 31, 2021                            /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
